Citation Nr: 0911542	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  97-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to higher initial evaluations for degenerative 
disc disease of the lumbar spine, rated as 10 percent 
disabling from May 15, 2001, 20 percent disabling from 
September 23, 2003, 100 percent disabling from March 7, 2006, 
and 20 percent disabling from July 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1980.

In May 2004, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 10 percent rating for the disability from May 15, 
2001, and a 20 percent rating from September 23, 2003.  The 
Veteran appealed to the Board of Veterans' Appeals (Board), 
seeking higher evaluations.

The Board remanded the case for additional development in 
February 2006.  In April 2006, while the case was in remand 
status, the RO granted a temporary total rating from March 7 
to June 1, 2006, for a period of convalescence following back 
surgery.  38 C.F.R. § 4.30.  In December 2006, the RO 
extended the temporary total rating for one additional month, 
to July 1, 2006.  The prior ratings pertaining to the back 
were otherwise confirmed.  The case was returned to the Board 
in July 2008, and the Veteran's representative submitted a 
written presentation in October.

When the Board remanded this case in February 2006, it 
referred to the RO for adjudication the issue of the 
Veteran's entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In December 2006, the RO took 
adjudicatory action on the matter of the Veteran's 
entitlement to a permanent and total disability rating.  See 
38 C.F.R. § 3.340(b).  However, it did not adjudicate the 
closely related, but distinct, question of his entitlement to 
TDIU.  See 38 C.F.R. §§ 3.340(a), 4.16.  That matter is again 
referred to the RO.




FINDINGS OF FACT

1.  During the period from May 15, 2001 to September 22, 
2003, the Veteran's service-connected low back disability was 
manifested by recurrent muscle spasms and loss of lateral 
motion.

2.  The evidence pertaining to the period from May 15, 2001 
to May 18, 2005 does not show that the Veteran's low back 
disability was then manifested by "severe" strain, 
"severe" limitation of motion, or "severe" or 
"pronounced" intervertebral disc syndrome; bed rest was not 
prescribed, and his disability was not characterized by 
listing of the spine, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
persistent, objective neurological manifestations.

3.  During the period from May 19, 2005 to March 6, 2006, the 
Veteran had "pronounced" intervertebral disc syndrome; his 
disability was not then manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, a combined 
range of motion in the thoracolumbar spine of 120 degrees or 
less, or atrophy.

4.  Since July 1, 2006, the Veteran's service-connected low 
back disability has been manifested by the functional 
equivalent of "severe" limitation of motion; bed rest has 
not been prescribed, and his disability is not characterized 
by persistent, objective neurological manifestations or 
"pronounced" intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for degenerative disc disease of the lumbar spine have been 
met from May 15, 2001 to September 22, 2003; a higher rating 
for that period is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5243), 4.120, 4.123, 4.124, 4.124a 
(Diagnostic Code 8520) (2008); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5292, 5293, 5295) (2002).

2.  The criteria for the assignment of a rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
from September 23, 2003 to May 18, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.25, 4.40, 
4.45, 4.59, 4.71a (Diagnostic Code 5243), 4.120, 4.123, 
4.124, 4.124a (Diagnostic Code 8520) (2008); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5292, 5293, 5295) (2002).

3.  The criteria for the assignment of a 60 percent rating 
for degenerative disc disease of the lumbar spine have been 
met from May 19, 2005 to March 6, 2006; a higher rating for 
that period is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5243), 4.120, 4.123, 4.124, 4.124a 
(Diagnostic Code 8520) (2008); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5292, 5293, 5295) (2002).

4.  The criteria for the assignment of a 40 percent rating 
for degenerative disc disease of the lumbar spine have been 
met from July 1, 2006; a higher rating is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.25, 4.40, 
4.45, 4.59, 4.71a (Diagnostic Code 5243), 4.120, 4.123, 
4.124, 4.124a (Diagnostic Code 8520) (2008); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5292, 5293, 5295) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher evaluations for his service-
connected low back disability.  He says that his disability 
interferes with activities such as sitting, standing, 
walking, bending, squatting, and lifting.  He essentially 
maintains that the currently assigned evaluations are 
inadequate.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  The appellant's status as a Veteran has 
previously been established, as has the existence of his 
disability and the fact that it is service connected, and he 
has not raised any challenges with respect to the effective 
date assigned for the award of service connection.  The only 
issue presently before the Board pertains to the evaluation 
of his disability.  By way of VCAA notice letters sent to the 
Veteran in September 2004, June 2006, June 2007, and May 
2008, the AOJ informed the Veteran of the information and 
evidence required to substantiate that aspect of his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  Although the required notice was 
not provided until after the Veteran's claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
June 2008 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service records have been 
procured, as have post-service records of private and VA 
medical treatment and reports from the Social Security 
Administration.  He has been examined, and he has not 
identified with specificity, and/or provided complete 
releases for, any other additional evidence that exists and 
can be procured.  No further development action is required.



II.  The Merits of the Veteran's Claim

A.  Factual Background

In May 1980, service connection was established for a 
disability of the Veteran's left knee.  In May 2004, service 
connection was established for degenerative disc disease of 
the lumbar spine as secondary to the left knee disorder.

Historically, the record shows that the Veteran complained of 
low back pain following a recent automobile accident in 1986.  
The pain was subsequently described as chronic.  
Electromyograph (EMG) testing of the left lower extremity in 
May 1987 was normal.  A computed tomography (CT) scan in 
March 1988 revealed a small amount of disc bulging at L4-5 
and L5-S1, with no evidence of a herniated disc.  Straight 
leg raising (SLR) was positive, bilaterally, but there was no 
evidence of radiculopathy.  In March 1990, the Veteran 
reported a history of gradually worsening back pain since age 
18.

The Veteran was treated for aggravation of low back pain 
following a subsequent automobile accident in May 1993.  He 
was noted to have suffered an acute dorsolumbar strain.  In 
October 1993, he was noted to have localized lumbar facet 
pain, pain that radiated into his legs, a positive SLR, 
recurrent lumbar muscle spasm, intermittent numbness in his 
legs, weakness, and restriction of lumbar motion to less than 
about 70 percent of normal.  A CT scan in November 1993 was 
interpreted to reveal a central L3-4 disc bulge and an 
angular disc bulge at L4-5, with both discs impinging on the 
contour of the thecal sac.  EMG testing in January 1994 
revealed a mild left deep peroneal neuropathy across the 
fibula head.  X-rays revealed a mild scoliosis, but no 
fractures, dislocations, or unusual arthritic changes.  The 
Veteran's private physician, Dr. Robert Canon, opined the 
peroneal nerve palsy was caused by the previous knee injury 
and surgery, and not the automobile accident.

In July 1995, the Veteran was noted to have intermittent 
lumbar pain localized over the L5-S1 facet on the left and 
radiating to his left sciatic notch area.  Dorsolumbar motion 
was limited and he had some hypesthesia about his left calf 
and foot.  In April 1996, he was fitted with a lumbar brace 
to wear during periods of stressful activity.  Subsequent 
records show that he had recurrent lumbar paravertebral 
muscle spasm, trigger point tenderness on the left at L5-S1, 
and a positive SLR.

On VA examination in October 1996, the Veteran had a negative 
SLR.  Motor strength was 5/5 in both lower extremities and 
deep tendon reflexes were 2+ (normal) and symmetric.

In June 1997, the Veteran had a positive SLR, bilaterally.  
He complained of back pain radiating to both hips with 
localized L5-S1 facet pain on the left.  In September 1997, 
he complained of back pain that intermittently radiated to 
his left hip.  A palpable muscle spasm was noted at L5-S1.  
SLR was noted to be positive in April, August, and December 
1998.  In February 1999, it was noted that the Veteran had 
protrusion of the L4-5 disc with degenerative facet 
arthritis.
 
A VA clinical record, dated in August 2000, shows that the 
Veteran complained of back pain.  On examination, he had 
thoracolumbar flexion to about 60 or 70 degrees.  SLR was 
negative, bilaterally.

Records from the Veteran's private physician, Dr. Canon, 
shows that SLR was positive, bilaterally, in December 2000 
and January and April 2001.  It was noted that the Veteran's 
motion in his mid and lower back was restricted to about 
70 percent of normal.  A VA clinical record, dated in May 
2001, shows that the Veteran had a negative SLR and no 
costovertebral angle or palpation tenderness.  In July 2001, 
it was noted that he had recurrent muscle spasm in the lower 
lumbar area.

On VA evaluation in August 2001, the Veteran reported 
constant pain in the left side of his low back with 
intermittent pain in the left leg to the knee.  He indicated 
that the pain increased with bending, prolonged sitting and 
standing, and the use of stairs.  He also reported some 
intermittent numbness in the left thigh and weakness in the 
left leg.  Examination revealed a mild tenderness on 
palpation in the mid low lumbar area.  There was some "non-
smooth" give-away weakness in the left lower extremity, 
which appeared to be normal at least briefly, and sensation 
to pinprick felt slightly sharper in the whole left leg 
compared to the right.  Range of motion in the lumbar spine 
was noted to be normal, without any evidence of significant 
pain.  SLR was negative in the sitting position, bilaterally, 
motor strength in the right lower extremity was normal, and 
deep tendon reflexes in the lower extremities were 2+ and 
symmetric.  There was no atrophy.

Records from Dr. Canon show that SLR testing was positive in 
September and October 2001.  The report of a VA neurology 
consult, dated in December 2001, shows that the Veteran was 
found to have normal motor strength in all four extremities.  
It also shows that he had normal reflexes and normal 
sensation to pinprick, light touch, vibration, and joint 
position.

Clinical records from Dr. Canon, dated from January 2002 to 
January 2003, show that the Veteran continued to complain of 
back pain radiating into both hips with localized L4-5 and 
L5-S1 facet pain.  In January and September 2002, he was 
noted to have a palpable spasm.  In June and October 2002, he 
was noted to have pain on right lateral bending.  SLR testing 
was positive in December 2002.  In January 2003, his muscle 
spasms were described as recurrent.

In February 2003, Dr. Canon noted that the Veteran's back 
condition had improved, with less spasm and pain and better 
motion.  X-rays of the knees revealed arthritic changes, 
bilaterally.  From March to June 2003, the Veteran complained 
of back pain radiating into one or both hips and localized 
tenderness at L4-5 and/or L5-S1.  In July 2003, it was noted 
that he had recurrent muscle spasm and tenderness at the 
lower lumbar paraspinous muscles localized at the L4-5 level.  
Muscle spasm and pain were also noted in August 2003.

Magnetic resonance imaging (MRI) of the lumbar spine 
performed in August 2003 revealed mild degenerative changes 
with minimal degenerative disc disease at L3-4 and L4-5; mild 
subligamentous herniation of the L3-4 disc; mild to moderate 
subligamentous herniation of the L4-5 disc posteriorly 
extending into the neural foramen, with mild to moderate 
stenosis; and mild subligamentous herniation of the L5-S1 
disc with slight stenosis.

On VA examination in December 2003, the Veteran complained of 
pain and discomfort in his low back and left knee.  He denied 
any loss of bowel or bladder function or discomfort to the 
right leg.  Examination revealed "a little" scoliosis on 
the left side at the thoracic level.  He had some muscle 
spasms and some tenderness to palpation.  He could flex to 
about 75 degrees comfortably.  X-rays revealed mild 
degenerative disc disease at L3 and L5, mild posterior facet 
reaction at the lumbosacral junction, and minor degenerative 
changes in the hip joints.  The diagnostic assessment was 
that he had scoliosis of the thoracic spine and arthritis of 
the lumbar spine with mild stenosis and herniation at L3 
through S1.

Reports from Jim George, M.D., dated in December 2003 and 
January 2004, show that the Veteran had a negative SLR.  It 
was noted that he had 2+ knee and ankle jerk reflexes, 
bilaterally.

A March 2004 report from Premier Neurosurgery and Spine 
Center, P.C., shows that the Veteran complained of pain in 
the low back, left buttocks, left hip, and left leg.  He 
reported that the pain was exacerbated by activity, but 
denied any bowel or bladder difficulties.  On examination, he 
exhibited tenderness to deep palpation and percussion along 
the lumbar paraspinous musculature, left greater than right.  
His left leg gave away on motor testing, secondary to 
reported pain.  He had normal anatomic alignment of the 
spine.  There were no masses or paraspinous muscle spasms, 
and his range of motion was noted to be normal for his age.    
He had 5/5 strength in the right lower extremity.  Sensation 
was intact to all modalities tested, including light touch, 
pinprick, pain, temperature, and proprioception.  
Graphesthesia and streognosis were normal.  There was no 
evidence of dyesthesia or hyperesthesia, and there were no 
pathologic reflexes and no abnormal ankle clonus.  The 
primary diagnosis was lumbago and lumbar radiculopathy 
secondary to spondylosis.  The examiners noted that there was 
no evidence of neurologic deficit on the Veteran's 
examination, and that the August 2003 MRI showed no 
structural lesions that compromised the neural elements.

Dr. George saw the Veteran in May 2004.  The Veteran denied 
any new bowel or bladder insufficiency.  He had a negative 
SLR and 2+ knee and ankle jerk reflexes, bilaterally.

The Veteran presented for VA treatment in July 2004, with 
complaints of back pain that flared up "on and off."  He 
described the pain as radiating along both legs to his feet.  
On examination, the Veteran complained of pain on SLR 
testing.  He had a full range of motion in his back, and 
muscle strength, reflexes, power, and tone were all normal.  
There was no wasting of muscles, no weakness, and no 
tenderness over the spine.

A CT scan of the lumbar spine was performed in August 2004.  
It was interpreted to reveal spondylosis of the lumbar spine 
with marginal osteophyte; stenosis of the spinal canal and 
the neural foramen at L3-4 and L4-5, causing some pressure 
effect upon exiting nerve roots; and some bulging disc at L5-
S1. 

An October 2004 report from a VA pain clinic shows that the 
Veteran complained of pain in the low back radiating to both 
lower extremities, worse on the right.  He also reported 
weakness of both lower extremities.  He indicated that the 
back pain was constantly present and that it moved from the 
left to the right and then radiated to the right lower 
extremity to the right foot.  He also reported constant pain 
in the right leg and numbness and tingling of both lower 
extremities.  He reported that the pain increased with 
activity, but denied bowel or bladder incontinence.  On 
examination, the Veteran had a positive SLR test and Gower's 
sign, bilaterally, and decreased sensation to pinpricks in 
the right lower extremity at the L4 distribution.  Motor 
strength was 5/5 in all extremities and deep tendon reflexes 
were 2+ throughout.  Private records, dated in October 2004, 
indicate that he had tenderness of the lumbar paraspinous 
muscles.

Records from Paragon Pain Clinic, dated in October and 
November 2004, show that the Veteran had a history of low 
back pain with radiation to the right lower extremity.  He 
reported that pain in his back (and knees) increased with 
sitting, walking, squatting, kneeling, bending, and lifting 
objects.  On neurologic examination, strength, sensation, and 
reflexes were found to be normal in all four extremities.  He 
had flexion in his back to 70 degrees, extension to 10 
degrees, and left and right lateral rotation to 10 degrees.  
Muscle spasm was noted, and he had a negative SLR.  The 
records contain clinical assessments of lumbar radiculitis, 
lumbar degenerative disc disease, and lumbar facet 
degeneration.  

The Veteran was seen in a VA neurology clinic in November 
2004.  He complained of constant back pain that radiated from 
his right hip down to his right leg.  He indicated that it 
also affected his left hip at times.  He denied any 
associated weakness, numbness, or paresthesias, and denied 
having any bowel or bladder dysfunction.  On examination, it 
was noted that the he was affected by pain in his back and 
lower extremities and "a lack of effort." He had decreased 
sensation throughout the bilateral lower extremities that was 
"not in any particular dermatomal distribution."  The deep 
tendon reflexes were 2+ and symmetrical and the plantars were 
downgoing bilaterally.

An MRI of the lumbar spine was performed in December 2004.  
It was interpreted to reveal multi-level degenerative changes 
with disc bulges at multiple levels, producing spinal canal 
stenosis that was the greatest at L4-5.  A handwritten 
notation from a Dr. Rolf, applied to a copy of the MRI 
report, states that the report "will qualify [the Veteran] 
to be 100% disabled."

The Veteran was examined for VA compensation purposes in 
March 2005.  He reported that he had had back problems since 
being run over by a car at age 5.  His present complaints 
included severe, constant, dull low back pain and pain in the 
lower extremities (the calf area).  He denied specific flare-
ups of back pain, reporting that the pain was severe and 
constant and stayed about the same all of the time.  He 
indicated that he was limited in his ability to walk (being 
able to walk only about a half mile), but denied bowel or 
bladder complaints, denied the use of a back brace, and did 
not report numbness or tingling.  On examination, his back 
had a normal curvature and symmetry.  It was nontender to 
palpation.  He had forward flexion to 85 degrees, inhibited 
by pain, and extension to 25 degrees, inhibited by pain.  He 
had lateral flexion and rotation to 30 degrees, bilaterally.  
There was no additional limitation of motion with repetition.  
No muscle spasm was noted.  He did not have any fixed 
postural deformities and no neurological abnormalities were 
noted.  He had normal sensation with no atrophy or diminished 
muscle tone.  He had normal muscle strength.  Knee jerks were 
2+ bilaterally, ankle jerks were 1+ bilaterally, and 
Lasegue's sign was negative.  X-rays revealed early 
degenerative osteophytes projecting from adjacent articular 
margins of the vertebra.  No significant intervertebral disc 
space narrowing was seen, and there was no evidence of 
fracture, subluxation, or other acute pathology.  The 
diagnostic assessment was that he had degenerative joint 
disease of the lumbar spine.

A report from Paragon Pain Clinic, dated May 19, 2005, shows 
that the Veteran was wearing a back brace with good result.  
The examiner noted that the Veteran's spinal stenosis had 
been present for years and was currently incapacitating.

In June 2005, the Veteran was examined by Walter M. Boehm, 
M.D.  The Veteran complained of back pain.  He said that when 
the pain was particularly severe, he had associated right leg 
pain as well.  On neurological examination, he was wearing a 
back brace.  There was moderate paravertebral muscle spasm 
and some limitation of motion on forward flexion.  (The range 
of motion was not reported in terms of degrees.)  SLR testing 
was positive only at the extremes of the test.  Knee jerks 
were 1-2+ and ankle jerks were 1+.  There was no weakness of 
the extensor hallucis longus.  Sensory examination was patchy 
and unreliable.  Babinskis were flexor, and gait and 
coordination were normal.  The clinical impression was that 
he had back and right leg pain with an abnormal MRI that 
showed severe spinal stenosis of L4-5.  A new MRI was 
requested.

Dr. Boehm saw the Veteran again in October 2005.  The Veteran 
complained that he could not sit or stand for any length of 
time, and that his pain became intense if he spent as much as 
four hours doing things.  Dr. Boehm noted that an MRI 
performed in September 2005 demonstrated a rather severe 
degree of spinal stenosis on the lateral view.  On the axial 
view at L3-4, there was moderately severe central disc 
protrusion causing a fairly severe spinal canal compromise.  
At the L4-5 level, there was a moderately severe central disc 
protrusion which was causing slightly less severe spinal 
canal stenosis.  At L5-S1, there was a relatively small 
central disc protrusion.  Dr. Boehm opined that the severe 
spinal stenosis at L3-4 and L4-5 was the likely explanation 
for the Veteran's pain and disability, and that he was 
incapable of gainful employment as a result.

Reports from Advanced Orthopaedics, dated in December 2005 
and January 2006, show that the Veteran complained of lumbar 
pain with radiculopathy to the legs, bilaterally.  He 
described the pain as aching, constant, and chronic.  On 
examination, he had tenderness of the lumbar paraspinal 
muscles.  The clinical assessments included lumbar pain, 
lumbar radiculopathy, lumbar degenerative disc disease, 
lumbar disc bulge, and lumbar stenosis.

In February 2006, the Veteran was seen by D. Philip Megison, 
M.D., with complaints of low back pain and bilateral leg 
pain, worse over the last four months.  The Veteran described 
the pain as aching and burning.  He indicated that the pain 
irradiated to the left thigh and right knee and characterized 
it as tightness and numbness.  On examination, he had 
decreased flexion and extension of the lumbar spine.  (The 
range of motion was not reported in terms of degrees.)  Range 
of motion in the hips was normal.  Muscle strength was 5/5 in 
all groups.  Touch, pin, vibratory, and proprioception 
sensations were all normal.  Deep tendon reflexes were also 
normal, and coordination was noted to be good.  Surgical 
treatment was recommended.  A clinical record from Lincoln 
Medical Center, dated in February 2006, shows that SLR 
testing was negative for radiculitis.

In March 2006, the Veteran underwent an L3, L4, and L5 
bilateral laminectomy with decompression of foramen, 
bilaterally, at L4-5 and S1; diskectomy at L4-5; and 
placement of a subcutaneous pain pump.  X-rays revealed no 
compression deformity or fracture.  Approximately 10 days 
after surgery, muscle strength was noted to be 5/5 in all 
groups.  Touch, pin, vibratory, and proprioception sensations 
were all normal, and deep tendon reflexes were also normal.  
Therapeutic exercise was prescribed.

Records from PATRICK Rehab-Wellness Center, dated in March 
and April 2006, show that the Veteran's hamstrings and 
quadriceps muscles were tight, bilaterally.  Bilateral lower 
extremity strength was noted to be 3+/4, grossly, and SLR 
testing was positive, bilaterally.

The Veteran presented for VA treatment in a wheelchair in 
April 2006.  He complained that he had not been able to 
stand, sit, or "do anything" since the time of his recent 
back surgery.  It was noted on examination that he was in 
moderate to severe pain and that he could hardly stand or 
walk secondary to the pain.  No focal deficits were noted.  
He was admitted for evaluation of psychiatric distress.
 
Physical therapy records, dated in April and May 2006, 
contain diagnoses of lumbar pain and muscle weakness.  The 
records show that the Veteran reported difficulty with 
prolonged sitting, standing, and walking, as well as bending.  
He described moderate to severe low back pain and mild 
numbness in the left lower extremity.

A VA clinical record, dated in May 2006, indicates that 
forward bending (flexion) in the Veteran's low back was 
limited to 50 percent of normal.  Extension was 25 percent; 
left lateral flexion was 50 to 75 percent; right lateral 
flexion was 25 percent; and left and right rotation were 75 
percent.  His posture was within normal limits.

A May 2006 record from The Pain Management Group shows that 
the Veteran complained of a constant, aching pain in his low 
back with numbness and radiation to his left leg.  He 
reported that the pain was made worse by sitting, standing, 
and walking, and that it prevented him from getting good 
sleep, doing chores, walking, exercising, and being employed.  
On examination, his lumbar spine was tender to palpation.  He 
had a decreased range of motion with zero degrees of 
extension.  Neurologically, there were no focal motor or 
sensory deficits.  Deep tendon reflexes were 2+ and 
symmetric.  The pertinent clinical impressions were "[l]ow 
back pain 2 months postop laminectomy and discectomy" and 
"[h]istory of lumbar radiculopathy improved since surgery."

A CT scan of the lumbar spine was performed in May 2006.  
There was no central canal stenosis or neural foraminal 
narrowing at L2-3.  There were bilateral laminectomies at L3-
4, L4-5, and L5-S1 and no frank central canal stenoses.  At 
L3-4, there was a small broad-based soft tissue mass in the 
anterior epidural space, mild ligamentum flavum and facet 
hypertrophy, and no neural foraminal narrowing.  At L4-5, 
there was extensive soft tissue in the anterior epidural 
space, minimal facet hypertrophy, and what appeared to be 
minimal left neural foraminal narrowing.  At L5-S1, there was 
a small broad-based soft tissue mass in the anterior epidural 
space, minimal facet hypertrophy, and no definite neural 
foraminal narrowing.

A letter from Eric Erickson, M.D., dated in June 2006, 
indicates that Dr. Erickson was treating the Veteran for 
lumbar radiculopathy.  Dr. Erickson stated that a recent CT 
scan revealed extensive scarring and postoperative changes 
which were most likely causing the Veteran's radicular 
symptoms.  It was also noted that he had residual and 
recurrent disc protrusions.  Associated clinical records, 
dated from June to October 2006, show that the Veteran 
continued to complain of constant mid and low back and leg 
pain, made worse by activities such as sitting, bending, and 
standing.  He wore a back brace and had a painful range of 
motion in the lumbar spine.  No focal motor or sensory 
deficits were noted, SLR tests were negative, and deep tendon 
reflexes were 2+ and symmetric.

A VA clinical record, dated in September 2006, indicates that 
the Veteran exhibited tenderness and guarding over the lumbar 
spine.  Muscle strength was 5/5 in the lower extremities and 
deep tendon reflexes were 2+, bilaterally.

The Veteran was examined for VA compensation purposes in 
October 2006.  He reported moderate, constant, low back pain 
that was throbbing, dull, and aching in nature.  It was noted 
that there was a history of stiffness, weakness, spasms, and 
decreased motion.  On examination, the Veteran exhibited 
tenderness, spasm, and pain.  He had active flexion in his 
thoracolumbar spine to 20 degrees; extension to 10 degrees; 
lateral flexion to 20 degrees (with pain beginning at 10 
degrees); and lateral rotation to 20 degrees.  The examiner 
noted that there was no additional loss of motion on 
repetitive use.  Hip flexion and extension was 4/5, 
bilaterally.  Knee and ankle jerks were 1+, bilaterally.  
There was no atrophy or guarding, Lasegue's sign was 
negative, and the spine was symmetrical with a normal 
posture.  X-rays revealed spondylosis of the lumbar spine 
with a slightly narrowed posterior disc space at L5-S1 and a 
pattern of laminectomy at L4-5 with partial laminectomy at 
L3.  The examiner noted that the Veteran was not employed and 
that his disability had a mild effect on toileting and 
grooming; a moderate effect on shopping, traveling, bathing, 
and dressing; a severe effect on chores; and that it 
prevented exercise, sports, and recreation.  It was noted his 
recovery from recent surgery was prolonged because he injured 
his back moving some furniture.

Clinical records from Dr. Erickson, dated in November and 
December 2006, show that the Veteran continued to complain of 
constant mid and low back and leg pain, made worse by 
activities such as sitting, bending, and standing.  In 
December 2006, he reported having tingling in his feet for 
two months.

A letter from Richard E. Fishbein, M.D., dated in January 
2007, indicates that the Veteran had multiple medical 
problems including severe lower back pain and bilateral knee 
problems.  Dr. Fishbein opined that the Veteran was 
completely disabled from any type of work.  In February 2007, 
the Veteran underwent a left total knee replacement.

The Veteran was examined for VA compensation purposes in July 
2007.  He reported moderate, constant, low back pain.  It was 
noted that there was a history of stiffness and decreased 
motion, and that he experienced flare-ups.  He reported being 
able to walk one quarter mile.  On examination, there was no 
guarding, weakness, tenderness, spasm, or atrophy.  He had 
active flexion in his thoracolumbar spine to 75 degrees (with 
pain from 65 to 75 degrees); extension to 20 degrees (with 
pain from 10 to 20 degrees); lateral flexion to 30 degrees 
(with pain from 20 to 30 degrees); and lateral rotation to 30 
degrees (with pain from 20 to 30 degrees).  The examiner 
noted that there was no additional loss of motion on 
repetitive use.  The spine was described as symmetrical with 
a normal posture.  Flexion and extension of the hip, 
extension of the knee, plantar flexion and dorsiflexion of 
the ankle, and extension of the great toe were all 5/5.  
Muscle tone was normal with no atrophy.  Sensory examination 
of the lower extremities was normal to vibration, pinprick, 
light touch, and position sense.  Knee and ankle jerks were 
2+, bilaterally, and plantar reflexes were normal.  Lasegue's 
sign was negative.  X-rays revealed an L3 to L5 laminectomy 
with mild degenerative disc disease.  The examiner noted that 
the Veteran was not employed and that his disability had a 
moderate effect on shopping and traveling; a severe effect on 
chores; and that it prevented exercise, sports, and 
recreation.  The examiner stated that there were no objective 
neurologic manifestations (neuritis, neuralgia, or 
paralysis).

In September 2007, Dr. Fishbein reiterated his opinion that 
the Veteran was completely disabled from any type of work due 
to multiple medical problems.  An MRI of the lumbar spine 
performed in October 2007 was interpreted to reveal no 
compression fracture or malalignment.  At L1-2 and L2-3, 
there was no significant disc bulging or herniation.  At L3-
4, there was dessication and moderate disc bulging with the 
appearance of a generalized disc extrusion.  At L4-5, there 
was significant disc bulging involving the foramina, 
bilaterally, as well as the appearance of generalized disc 
extrusion.  At L5-S1, there was dessication and some 
relatively central inferior disc extrusion.  There was also a 
moderate disc bulging with asymmetrical involvement to the 
left side, but without focal projection to the left.

A letter from William R. Schooley, M.D., dated in February 
2008, indicates that the Veteran continues to suffer from 
severe back and bilateral leg pain.  It was noted that the 
Veteran was functionally unable to bend or lift and that he 
was capable of only sedentary work.

The Veteran was subsequently seen at a VA facility in March 
2008.  No new, pertinent physical findings were recorded.  A 
letter from a Cyrus Erickson, III, M.D., dated in March 2008, 
indicates that the Veteran was being treated for lumbar 
degenerative disc disease, osteoarthritis of the left knee, 
lumbar post laminectomy syndrome, lumbar radiculopathy, 
lumbar spondylosis, and insomnia.

In August 2008, Dr. Schooley indicated that the Veteran had 
recently had an MRI and EMG.  According to Dr. Schooley, the 
MRI showed some spondylosis at L2-L3 with facet hypertrophy 
with bilateral foraminal stenosis and minimal mass effect on 
the epidural fat.  At L3-4, there was a central disc 
protrusion and facet hypertrophy.  At L4-5, there was a disc 
bulge that caused a ventral mass effect.  At L5-S1, there was 
a broad-based disc protrusion and spondylosis that caused a 
central mass effect on the thecal sac and mild lateral recess 
stenosis.  The EMG was without any evidence of peripheral 
neuropathy.  Dr. Schooley indicated that the Veteran had 
severe back and bilateral leg pain; that he was unable to do 
any repetitive bending, lifting, or standing; that he could 
not sit up in one position without changing his position 
frequently; and that he was not seen as an operative 
candidate.

B.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2008).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2008).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2008) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. part 4.  
Amendments to the criteria governing the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002, while the Veteran's appeal was pending.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Subsequently, in August 2003, further amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) 
(indicating that when a veteran is in receipt of less than 
the maximum evaluation under former Diagnostic Code 5293, 
based on symptomatology that includes limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  These 
revisions were intended to be clarifying and non-substantive 
in nature.  See Schedule for Rating Disabilities; The Spine, 
67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that 
the then-proposed amendment "would make editorial changes", 
but would not "represent any substantive change to the 
recently adopted evaluation criteria for intervertebral disc 
syndrome").  If intervertebral disc syndrome is present in 
more than one spinal segment, each segment is to be evaluated 
separately, provided that the effects in each spinal segment 
are clearly distinct.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008), Note (2).  (Some of the Notes were inadvertently 
omitted when Diagnostic Code 5293 was re-published as 
Diagnostic Code 5243 in August 2003; however, this has since 
been corrected.  See Schedule for Rating Disabilities; The 
Spine; Correction, 69 Fed. Reg. 32,449 (June 10, 2004).)

As to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability involved the fracture of a 
vertebral body-without abnormal mobility requiring a brace, 
cord involvement, or residuals that required the individual 
to be bedridden or wear long leg braces-the condition was 
rated in accordance with limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension."  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2008).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2008).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2008).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened (or very rarely, lost)), an 80 percent rating is 
warranted.  Id.

C.  Analysis

1.  Entitlement to a Higher Evaluation for
the Period from May 15, 2001 to May 18, 2005

Following review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
evidence supports the assignment of a 20 percent evaluation 
for the Veteran's service-connected low back disability from 
May 15, 2001 to September 22, 2003, under former Diagnostic 
Code 5295.  The evidence pertaining to that period shows that 
the Veteran's disability was then characterized by, among 
other things, recurrent muscle spasms.  The evidence also 
shows that he had objectively noted limitation of motion in 
his spine in the months leading up to May 2001.  The extent 
of loss of lateral motion was not specifically discussed at 
that time; however, he was noted to have pain on lateral 
bending on at least two occasions in 2002.  Although the 
Veteran is service connected for degenerative disc disease, 
and not strain per se, and the evidence dated from May 2001 
to September 2003 is sparse and somewhat inconsistent, the 
Board is persuaded that the evidence in its totality supports 
the assignment of a 20 percent rating under former Diagnostic 
Code 5295, by analogy.  38 C.F.R. § 4.20 (2008).  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2008).

The Board finds, however, that a schedular rating in excess 
of 20 percent is not warranted for any period prior to May 
19, 2005.  The evidence pertaining to the period from May 15, 
2001 to May 18, 2005 does not show, for example, that the 
Veteran's disability was then manifested by severe strain, 
listing of the spine, a positive Goldthwaite's sign, or 
abnormal mobility on forced motion, so as to warrant the 
assignment of a higher evaluation under former Diagnostic 
Code 5295, or that bed rest was prescribed.  Nor does the 
evidence demonstrate that he had "severe" limitation of 
motion in the lumbar spine during that time, inasmuch it 
appears from the recorded data that he was able to flex his 
spine forward to at least 70 degrees, that he had extension 
to at least 10 degrees, and that he had left and right 
lateral rotation to at least 10 degrees.

In addition, the record shows that objective neurologic 
findings during that time frame were limited to infrequent 
findings of giveaway weakness in the left lower extremity 
(August 2001 and March 2004); decreased pinprick one or both 
lower extremities (August 2001 and October and November 
2004); CT findings showing some pressure on exiting nerve 
roots at L3-4 and L4-5 (August 2004); a positive Gower's sign 
(October 2004); diminished ankle jerk (March 2005), and 
intermittent findings of positive SLR testing.  In light of 
the totality of the evidence-including entirely negative 
neurological examinations in March 2004 and March 2005-the 
Board finds that the preponderance of the evidence is against 
a finding the Veteran had "severe" or "pronounced" 
intervertebral disc syndrome prior to May 19, 2005, or that 
he otherwise exhibited objective neurological manifestations 
of sufficient chronicity to warrant separate evaluation(s) 
for neurological impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43, Note (1).

In arriving at this conclusion, the Board acknowledges that 
the Veteran's private physician, Dr. Rolf, wrote in February 
2005 that the report of a December 2004 MRI would qualify the 
Veteran to be "100% disabled."  The Board notes, however, 
that Dr. Rolf's opinion appears to have been based on MRI 
findings alone, with no reference to clinical findings.  
Given the lack of any reference to demonstrated clinical 
deficits, and in light of the entirely negative neurological 
findings on subsequent VA examination in March 2005, the 
Board finds Dr. Rolf's statement to be of little probative 
value.  See, e.g., Nieves-Rodriguez v. Peake, No. 06-312, 
slip op. at 11 (U.S. Vet. App. Dec. 1, 2008) (a medical 
opinion is not entitled to any weight if it contains only 
data and conclusions).  A 20 percent rating, and no more, is 
granted for the Veteran's disability from May 15, 2001 to 
September 22, 2003.

2.  Entitlement to a Higher Evaluation for
the Period from May 19, 2005 to March 6, 2006

With respect to the period from May 19, 2005 to March 6, 
2006, the Board finds that the evidence supports the 
assignment of a 60 percent evaluation for the Veteran's 
service-connected low back disability.  A report from Paragon 
Pain Clinic, dated May 19, 2005, indicates that his back 
disability was "now . . . incapacitating" (apparently, 
based on physical evaluation(s)).  Spasm, limitation of 
motion, and decreased knee and ankle jerks were noted in June 
2005, and a private physician, Dr. Boehm, indicated in 
October 2005 that the Veteran was disabled for work as a 
result of severe stenosis, corroborated by MRI.  Subsequent 
records, dated in February 2006, show that the Veteran 
reported a worsening of symptoms over recent months and that 
surgical treatment was recommended.  Under the circumstances, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that his disability during the time frame 
from May 19, 2005 to March 6, 2006 can properly be described 
as "pronounced," so as to warrant the assignment of a 
60 percent rating under former Diagnostic Code 5293.

A higher schedular rating is not warranted for that period.  
A rating in excess of 60 percent is not available under 
former Diagnostic Codes 5292, 5293, and 5295.  Neither is a 
higher rating available for "incapacitating episodes" of 
intervertebral disc syndrome under current Diagnostic Code 
5243.  Although there is the potential for a higher rating 
under Diagnostic Code 5243, based on separate ratings for 
orthopedic and neurologic manifestations, the evidence 
pertaining to the period from May 19, 2005 to March 6, 2006 
does not show that flexion of the thoracolumbar spine was 
then limited to 60 degrees or less, that the combined range 
of motion in the thoracolumbar spine was 120 degrees or less, 
or that the Veteran's disability was manifested by atrophy.  
Accordingly, he would be entitled to no more than a 
10 percent rating for his orthopedic manifestations 
(limitation of motion) and no more than a 40 percent rating 
for his neurologic manifestations (sciatica) for that time 
frame under current criteria.  The 60 percent rating 
presently being awarded, together with ratings of 20, 10, 10, 
and 0 percent then in effect for internal derangement of the 
left knee, degenerative arthritis of the left knee, 
degenerative disc disease of the cervical spine, and a cyst 
of the right upper tibia, respectively, combine to 70 percent 
under 38 C.F.R. § 4.25.  Because separate 10 and 40 percent 
ratings for orthopedic and neurologic manifestations would 
also combine with the prior 20, 10, 10, and 0 percent ratings 
to 70 percent, they provide no greater benefit to the 
Veteran.  A 60 percent rating, and no more, is granted for 
the Veteran's disability from May 16, 2005 to March 6, 2006.
 
3.  Entitlement to a Higher Evaluation from July 1, 2006

As for the period on and after July 1, 2006 (the period 
following the Veteran's surgery and convalescence), the Board 
finds that the evidence supports the assignment of a 
40 percent evaluation for the Veteran's service-connected low 
back disability.  On VA examination in October 2006, it was 
noted that he had forward flexion in the thoracolumbar spine 
to only 20 degrees.  That sort of limitation of motion 
warrants a 40 percent rating under current Diagnostic Code 
5243.  Although subsequent records appear to show an improved 
range of motion in the clinical setting (see, for example, 
the report of the Veteran's VA examination in July 2007), the 
Veteran has continued to complain of flare-ups of pain and 
increased pain on use and it appears from the evidence that 
his disability continues to have a significant impact on 
activities such as bending and lifting.  In the Board's view, 
the evidence, considered in its totality, warrants a 40 
percent rating for the Veteran's disability for the entire 
period from July 1, 2006, under former Diagnostic Code 5292 
(for "severe" limitation of motion of the lumbar spine) and 
current Diagnostic Code 5243.

A schedular rating in excess of 40 percent is not warranted, 
however.  Forty percent is the maximum available rating under 
former Diagnostic Codes 5292 and 5295, and there is no 
evidence to show that a physician has prescribed bed rest for 
intervertebral disc syndrome during the time frame here in 
question so as to warrant the assignment of a higher rating 
based on "incapacitating episodes" under current Diagnostic 
Code 5243.  Further, the only objective neurological findings 
that have been described since July 1, 2006 are decreased hip 
strength and diminished knee and ankle jerks, recorded at the 
time of the Veteran's VA examination in October 2006.  The 
remainder of the October 2006 report reveals that he had a 
negative Lasegue's sign; the report of a subsequent VA 
examination, dated in July 2007, indicates that he then 
exhibited no objective neurological manifestations; and a 
recent EMG was negative for any evidence of peripheral 
neuropathy.  In light of the totality of the evidence, the 
Board finds that the preponderance of the evidence is against 
a finding the Veteran has had "pronounced" intervertebral 
disc syndrome since July 1, 2006, or that he otherwise 
exhibited objective neurological manifestations of sufficient 
chronicity to warrant separate evaluation(s) for neurological 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, 
Note (1).  A 40 percent rating, and no more, is granted for 
the Veteran's disability from July 1, 2006.

4.  Extra-schedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's disability picture, characterized 
by symptoms pain, spasm, limited motion, and radicular 
discomfort, is fully contemplated by the schedular rating 
criteria.  There is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).

In arriving at this conclusion, the Board intimates no 
opinion, legal or factual, as to the Veteran's entitlement to 
TDIU based on the impact of his multiple service-connected 
disabilities.  That matter has yet to be addressed by the 
AOJ.  See Introduction, supra.


ORDER

A 20 percent rating, and no more, is assigned for the 
Veteran's low back disability from May 15, 2001 to September 
22, 2003, subject to the law and regulations governing the 
award of monetary benefits.

A rating in excess of 20 percent for the Veteran's low back 
disability for the period from September 23, 2003 to May 18, 
2005, is denied.

A 60 percent rating, and no more, is assigned for the 
Veteran's low back disability from May 19, 2005 to March 6, 
2006, subject to the law and regulations governing the award 
of monetary benefits.

A 40 percent rating, and no more, is assigned for the 
Veteran's low back disability from July 1, 2006, subject to 
the law and regulations governing the award of monetary 
benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


